Citation Nr: 0325414	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, presently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 2001, rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased disability 
rating for the veteran's service-connected degenerative joint 
disease of the lumbar spine.  

During the course of this appeal, the RO issued a rating 
action in August 2002 that assigned an increased rating of 40 
percent for the veteran's service connected lumbar spine 
disability.  This increased evaluation was assigned an 
effective date of March 8, 2000, the date of receipt of the 
veteran's claim for an increased rating.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, the veteran's claim remains open.


REMAND

There have been several significant changes in the pertinent 
rating criteria since the RO issued its most recent statement 
of the case or supplemental statement of the case in August 
2002.  In particular, the criteria for evaluation of 
intervertebral disc syndrome under Diagnostic Code 5293 were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  

Shortly thereafter, the entire portion of the rating 
schedular pertaining to the evaluation of diseases and 
injuries of the spine were amended effective September 26, 
2003.  See 68 Fed Reg. 51454-51458 (August 27, 2003).  These 
changes in the rating criteria are substantially different 
from the previous criteria considered by the RO when it 
issued the August 2002 supplemental statement of the case.   

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  When a provision of the Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant; however, the 
post amendment criteria may not be applied prior to the 
effective date of the change.  VAOPGCPREC 3-00 (April 10, 
2000).  Thus, the new version of Diagnostic Code 5293 is 
applicable only from September 23, 2002, and the new schedule 
for evaluating of diseases and injuries of the spine is 
applicable only from September 26, 2003.  

Based on the foregoing, a Remand is necessary to inform the 
veteran of the changes in the applicable rating criteria that 
have occurred during the pendency of this appeal.  
Additionally, the he should be allowed the opportunity to 
present argument and evidence relevant to those criteria.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the veteran's 
claim with consideration of the changes 
in the pertinent rating criteria since 
issuance of the August 2002 supplemental 
statement of the case.  In particular, 
the RO should consider (1) the changes in 
Diagnostic Code 5293 set forth in 67 Fed. 
Reg. 54345-54349 (August 22, 2002) and 
(2) the changes in the schedule for 
rating spinal disabilities and injuries 
set forth in 68 Fed. Reg. 51454-51458 
(August 27, 2003). 

2.  In the event that the decision 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
informs them of the amended criteria for 
the evaluation of spinal disorders, and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


